DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5-12, and 15-20 are pending for examination.  Claims 4 and 14 were cancelled in claim amendments filed 07/13/2021.  Claims 3 and 13 were cancelled in claim amendments filed 02/17/2022.
This Office action is Non-Final.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes: (an) abstract idea(s).

	Claims 1 and 11 recite:
receiving, from a client computer, an alert that indicates an existence of the computer problem;
obtaining, by the processor, data from the client computer that relates to the computer problem;
determining, by the processor, a potential resolution based on the obtained data; and
applying, by the processor, the determined potential resolution to the client computer, wherein the potential resolution includes at least one from among restarting the client computer, increasing a cloud infrastructure scale, decreasing a cloud infrastructure scale, reallocating disk space in a memory, and blocking a user account, and wherein the computer problem includes a cyber fraud problem.
	The ‘receiving’ limitation of # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “receiving” in the context of this claim encompasses a person receiving an alert printed on paper.
	The ‘obtaining’ limitation of # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “receiving” in the context of this claim encompasses the person merely gathering data printed on paper.
	The ‘determining’ limitation of # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “receiving” in the context of this claim encompasses the person thinking about the data and coming up with a potential resolution in his/her mind.
	The ‘applying’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “applying” in the context of this claim encompasses mere instructions to apply the exception, wherein the potential resolutions and the problem are merely listed and don’t do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’" (MPEP 2106.05(f)).

	Claims 2 and 12 merely further describe the determining step claimed in Claims 1 and 11, respectively.

	Claims 5 and 15 recite:
receiving a communication that includes at least one from among an event that relates to the computer problem and a metric that relates to the computer problem.
	The ‘receiving’ limitation of # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “receiving” in the context of this claim encompasses the person receiving additional data printed on paper.

	Claims 6 and 16 merely further describe the determining step claimed in Claims 5 and 15, respectively.

	Claims 7 and 17 recite:
retrieving, from a database, historical data that relates to previous computer problems and/or resolutions.
	The ‘retrieving’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “retrieving” in the context of this claim encompasses the person receiving additional data printed on paper.

	Claims 8 and 18 merely further describe the determining step claimed in Claims 7 and 17, respectively.

	Claims 9 and 19 recite:
storing the obtained data and a result of the determining of the potential resolution in the database.
	The ‘storing’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “storing” in the context of this claim encompasses the person writing down data and a result on paper.

	Claims 10 and 20 recite:
using at least one machine learning algorithm to predict a future problem based on the stored obtained data, the stored result of the determining of the potential resolution, and the retrieved historical data.
	The ‘using’ limitation of # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “using” in the context of this claim encompasses the person merely using, e.g., simple modeling and/or math in his/her mind (i.e. the human mind being a machine learning vehicle) to think about a potential problem based on data.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite additional generic computing components:
“a processor” (per Claim 11),
“a memory’ (per Claim 11), and
“a communication interface” (per Claim 11)
	The additional generic computing components amount to no more than
components providing mere instructions to apply the exception.  See, e.g., the ‘applying’ limitation of # 4 above, wherein the claimed potential resolutions and the claimed problem are merely listed elements and don’t do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’" (MPEP 2106.05(f)).  When determining whether a claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners may consider the following: (1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished.  The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".  See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015).
	In the instance of Claims 1 and 11, the potential resolution includes at least one from among restarting the client computer, increasing a cloud infrastructure scale, decreasing a cloud infrastructure scale, reallocating disk space in a memory, and blocking a user account, and the computer problem includes a cyber fraud problem.  Literally using many different common solution means in the computer art to cover a broad problem such as cyber fraud is the same as the aforementioned ‘apply it’ scenario.
	Accordingly, these additional generic computing components do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea(s) into a practical application, the additional generic computing components amount to no more than components providing mere instructions to apply the exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
	Additionally, for further analysis under step 2B, the Examiner notes, from MPEP 2106.05(d) (II), at least one computer function as well-understood, routine, and conventional function(s) when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQe2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQe2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
	iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQe2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

	For at least the reasoning provided above, Claims 1, 2, 5-12, and 15-20 are patent ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Purushothaman et al. (U.S. Patent Application Publication No. US 2018/0285750 A1), hereinafter “Purushothaman,” and further in view of Cidon et al. (U.S. Patent Application Publication No. US 2019/0028509 A1), hereinafter “Cidon.”

With regards to Claim 11, Purushothaman teaches:
a computing apparatus for resolving a computer problem (¶ 0049-0050; Fig. 1; and ¶ 0019; regarding, e.g., adaptive support computing system 130 embodied as an apparatus.), the computing apparatus comprising:
a processor (Fig. 1 and ¶ 0020.);
a memory (Fig. 1 and ¶ 0020.); and
a communication interface coupled to each of the processor and the memory (Fig. 1 and ¶ 0020.),
wherein the processor is configured to:
receive, from a client computer (Fig. 1; ¶ 0019-0020; regarding, e.g., computing center[s] 120 including server[s] 122; and ¶ 0043-0044.) via the communication interface, an alert that indicates an existence of the computer problem (Fig. 1; ¶ 0043-0044; and ¶ 0034-0035.);
obtain data from the client computer that relates to the computer problem (Fig. 1; ¶ 0043-0044; and ¶ 0034-0035.);
determine a potential resolution based on the obtained data (Fig. 1 and ¶ 0043-0045.); and
apply the determined potential resolution to the client computer (Fig. 1 and ¶ 0043-0045.),
wherein the potential resolution includes at least one from among restarting the client computer (¶ 0016.), increasing a cloud infrastructure scale, decreasing a cloud infrastructure scale, reallocating disk space in a memory, and blocking a user account.
Purushothaman does not explicitly teach:
wherein the computer problem includes a cyber fraud problem.
However, Cidon teaches:
wherein the computer problem includes a cyber fraud problem (¶ 0002; ¶ 0011; Fig. 2; and ¶ 0026.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Purushothaman with the example of spear phishing and how to handle it as taught by Cidon because a simple substitution of one known element (examples of identified problems – Purushothaman: ¶ 0036) for another (the example of spear phishing) can be performed to obtain predictable results (providing a substitute and/or an additional known problem encountered in computer technology).

With regards to Claim 12, Purushothaman in view of Cidon teaches the apparatus of Claim 11 as referenced above.  Purushothaman in view of Cidon further teaches:
wherein the processor is further configured to determine the potential resolution without human intervention (Purushothaman: Fig. 1 and Purushothaman: ¶ 0043-0045.).

With regards to Claim 15, Purushothaman in view of Cidon teaches the apparatus of Claim 11 as referenced above.  Purushothaman in view of Cidon further teaches:
wherein the processor is further configured to receive, via the communication interface, a communication that includes at least one from among an event that relates to the computer problem and a metric that relates to the computer problem (Purushothaman: Fig. 1; Purushothaman: ¶ 0034-0035; and Purushothaman: ¶ 0043-0044.).

With regards to Claim 16, Purushothaman in view of Cidon teaches the apparatus of Claim 15 as referenced above.  Purushothaman in view of Cidon further teaches:
wherein the processor is further configured to determine the potential resolution based on both of the obtained data that relates to the computer problem and the received communication (Purushothaman: Fig. 1 and Purushothaman: ¶ 0043-0045.).

With regards to Claim 17, Purushothaman in view of Cidon teaches the apparatus of Claim 11 as referenced above.  Purushothaman in view of Cidon further teaches:
wherein the processor is further configured to retrieve, from a database that is accessible via the memory, historical data that relates to previous computer problems and/or resolutions (Purushothaman: Fig. 1; Purushothaman: ¶ 0036; Purushothaman: ¶ 0040; Purushothaman: ¶ 0042; and Purushothaman: ¶ 0044.).

With regards to Claim 18, Purushothaman in view of Cidon teaches the apparatus of Claim 17 as referenced above.  Purushothaman in view of Cidon further teaches:
wherein the processor is further configured to determine the potential resolution based on both of the obtained data that relates to the computer problem and the retrieved historical data (Purushothaman: Fig. 1; Purushothaman: ¶ 0036; Purushothaman: ¶ 0040; Purushothaman: ¶ 0042; and Purushothaman: ¶ 0044.).

With regards to Claim 19, Purushothaman in view of Cidon teaches the apparatus of Claim 18 as referenced above.  Purushothaman in view of Cidon further teaches:
wherein the processor is further configured to store the obtained data and a result of the determining of the potential resolution in the database (Purushothaman: Fig. 1; Purushothaman: ¶ 0036; Purushothaman: ¶ 0040; Purushothaman: ¶ 0042; and Purushothaman: ¶ 0044-0045.).

With regards to Claim 20, Purushothaman in view of Cidon teaches the apparatus of Claim 19 as referenced above.  Purushothaman in view of Cidon further teaches:
wherein the processor is further configured to use at least one machine learning algorithm to predict a future problem based on the stored obtained data, the stored result of the determining of the potential resolution, and the retrieved historical data (Purushothaman: Fig. 1; Purushothaman: ¶ 0036; Purushothaman: ¶ 0040; Purushothaman: ¶ 0042; and Purushothaman: ¶ 0044-0045.).

With regards to Claim 1, the apparatus of Claim 11 performs the same steps as the method of Claim 1, and Claim 1 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 11 by the teachings of Purushothaman in view of Cidon.

With regards to Claim 2, Purushothaman in view of Cidon teaches the method of Claim 1 as referenced above.  The apparatus of Claim 12 performs the same steps as the method of Claim 2, and Claim 2 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 12 by the teachings of Purushothaman in view of Cidon.

With regards to Claim 5, Purushothaman in view of Cidon teaches the method of Claim 1 as referenced above.  The apparatus of Claim 15 performs the same steps as the method of Claim 5, and Claim 5 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 15 by the teachings of Purushothaman in view of Cidon.

With regards to Claim 6, Purushothaman in view of Cidon teaches the method of Claim 5 as referenced above.  The apparatus of Claim 16 performs the same steps as the method of Claim 6, and Claim 6 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 16 by the teachings of Purushothaman in view of Cidon.

With regards to Claim 7, Purushothaman in view of Cidon teaches the method of Claim 1 as referenced above.  The apparatus of Claim 17 performs the same steps as the method of Claim 7, and Claim 7 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 17 by the teachings of Purushothaman in view of Cidon.

With regards to Claim 8, Purushothaman in view of Cidon teaches the method of Claim 7 as referenced above.  The apparatus of Claim 18 performs the same steps as the method of Claim 8, and Claim 8 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 18 by the teachings of Purushothaman in view of Cidon.

With regards to Claim 9, Purushothaman in view of Cidon teaches the method of Claim 8 as referenced above.  The apparatus of Claim 19 performs the same steps as the method of Claim 9, and Claim 9 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 19 by the teachings of Purushothaman in view of Cidon.

With regards to Claim 10, Purushothaman in view of Cidon teaches the method of Claim 9 as referenced above.  The apparatus of Claim 20 performs the same steps as the method of Claim 10, and Claim 10 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 20 by the teachings of Purushothaman in view of Cidon.


Response to Arguments
Applicant’s arguments with respect to Claims 1, 2, 5-12, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Additionally, the Examiner will address Applicant’s statement:
	…the term "fraud" is widely understood as referring to a scheme by which a first party maliciously induces a second party to perform an action that is advantageous to the first party and disadvantageous to the second party under false pretenses.
	The Examiner disagrees with Applicant’s assertion.  For example, in a reference entered into the file of the instant application on 03/02/2022 and cited/described in page 11 of the Final Rejection mailed on 03/02/2022:
Goldmann (“An Introduction to Cyber Fraud”); teaches examples of cyber frauds such as extortion, identity fraud, and manipulation of the organization’s electronic data and records (pg. 149).
	As such, the term ‘cyber fraud’ is broad and has at least three definitions known by one skilled in the art.  The Examiner does not include Applicant’s supposed definition as a fourth; indeed, Applicant never provided a source for their own definition, neither in their originally-filed disclosure nor in the most-recent Remarks paperwork.  Nonetheless, at least Cidon: ¶ 0002 uses the exact words ‘cyber fraud’ to describe, e.g., spear phishing.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114